Case 12-39258        Doc 60     Filed 10/30/18     Entered 10/30/18 14:40:48          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 39258
         Jerome A BIOCIC
         Cheryl A BIOCIC
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/02/2012.

         2) The plan was confirmed on 12/18/2012.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 12/01/2017.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 73.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $64,176.41.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-39258             Doc 60     Filed 10/30/18    Entered 10/30/18 14:40:48                Desc         Page 2
                                                      of 4



 Receipts:

           Total paid by or on behalf of the debtor               $28,195.00
           Less amount refunded to debtor                            $486.76

 NET RECEIPTS:                                                                                      $27,708.24


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $981.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                          $1,116.99
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $2,097.99

 Attorney fees paid and disclosed by debtor:                    $2,800.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim       Principal      Int.
 Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
 Adventist LaGrange Mem Hospital     Unsecured          56.80           NA              NA            0.00       0.00
 Adventist LaGrange Mem Hospital     Unsecured     18,803.84            NA              NA            0.00       0.00
 American InfoSource LP as Agent     Unsecured      2,614.77       2,614.77        2,614.77      1,282.26        0.00
 Americredit Financial Ser Inc       Secured       22,947.00     21,707.29        21,707.29           0.00       0.00
 Athletico                           Unsecured      1,082.68            NA              NA            0.00       0.00
 Athletico                           Unsecured         508.71           NA              NA            0.00       0.00
 Becket & Lee                        Unsecured            NA       1,962.91        1,962.91        962.59        0.00
 Capital One Bank                    Unsecured      4,088.59       4,375.59        4,375.59      2,145.75        0.00
 Capital One Bank                    Unsecured      1,962.91       2,976.47        2,976.47      1,459.63        0.00
 Capital One Bank (USA), NA          Unsecured      2,976.47            NA              NA            0.00       0.00
 Charlie's Gift                      Unsecured      1,300.00            NA              NA            0.00       0.00
 Chase Bank USA, N. A.               Unsecured      3,825.81            NA              NA            0.00       0.00
 Childrens Memorial Medical Group    Unsecured         220.00           NA              NA            0.00       0.00
 Citi                                Unsecured      3,609.63            NA              NA            0.00       0.00
 Citibank, N. A./Home Depot          Unsecured      3,358.48            NA              NA            0.00       0.00
 CMMG Medical Specialists            Unsecured         260.00           NA              NA            0.00       0.00
 Discover Financial Services         Unsecured      3,489.18       3,489.18        3,489.18      1,711.06        0.00
 Dupage Medical Group                Unsecured         522.42           NA              NA            0.00       0.00
 Early Intervention                  Unsecured         440.00           NA              NA            0.00       0.00
 eCast Settlement Corporation        Unsecured      3,711.10       3,711.10        3,711.10      1,819.89        0.00
 GE Capital Retail Bank/Sam's Club   Unsecured         992.45           NA              NA            0.00       0.00
 Harris Connect                      Unsecured          91.98           NA              NA            0.00       0.00
 Illinois Community Credit Union     Unsecured      2,245.55       3,170.55        3,170.55      1,554.81        0.00
 JP Morgan Chase Bank NA             Unsecured      1,057.19         883.11          883.11        433.07        0.00
 Keystone Recovery Partners LLC      Unsecured      6,143.00       6,383.70        6,383.70      3,130.50        0.00
 Keystone Recovery Partners LLC      Unsecured      3,421.29       3,693.05        3,693.05      1,811.03        0.00
 Loyola University Medical Center    Unsecured         104.69           NA              NA            0.00       0.00
 Loyola University Medical Center    Unsecured         212.00        574.76          574.76        281.86        0.00
 Loyola University Medical Center    Unsecured            NA            NA              NA            0.00       0.00
 Loyola University Physicians        Unsecured         523.76           NA              NA            0.00       0.00
 LUMC Patient Payments               Unsecured          50.20           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-39258              Doc 60        Filed 10/30/18    Entered 10/30/18 14:40:48                Desc       Page 3
                                                          of 4



 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted      Allowed         Paid          Paid
 Midwest Open MRI                        Unsecured         355.56           NA           NA             0.00        0.00
 Physiotherapy Associates, Inc.          Unsecured          85.76           NA           NA             0.00        0.00
 Portfolio Recovery Associates           Unsecured      1,513.40       1,513.40     1,513.40         742.16         0.00
 Portfolio Recovery Associates           Unsecured      1,315.24       1,315.24     1,315.24         644.98         0.00
 Portfolio Recovery Associates           Unsecured         992.45        992.45       992.45         486.69         0.00
 Portfolio Recovery Associates           Unsecured      5,109.08       5,109.08     5,109.08       2,505.44         0.00
 Resurgent Capital Services              Unsecured           8.65          8.65         8.65            4.28        0.00
 Sallie Mae                              Unsecured     18,803.84            NA           NA             0.00        0.00
 Sigma Health                            Unsecured         286.85           NA           NA             0.00        0.00
 Sleep Med/Digitrace Care Services       Unsecured         137.18           NA           NA             0.00        0.00
 The University of Chicago               Unsecured         177.75           NA           NA             0.00        0.00
 The University of Chicago               Unsecured          40.00           NA           NA             0.00        0.00
 University Of Chicago Medical Center    Unsecured      2,131.57            NA           NA             0.00        0.00
 University of Chicago Physicians        Unsecured           0.00           NA           NA             0.00        0.00
 University of IL Medical Center         Unsecured         157.20           NA           NA             0.00        0.00
 University of Illinois Hosptial         Unsecured           0.00           NA           NA             0.00        0.00
 University of Illinois Medical Center   Unsecured         225.00           NA           NA             0.00        0.00
 University of Illinois Physicians       Unsecured          53.61           NA           NA             0.00        0.00
 US Bank Trust NA                        Secured      463,274.07    459,818.69    459,818.69            0.00        0.00
 US Bank Trust NA                        Secured        4,635.00       4,634.25     4,634.25       4,634.25         0.00


 Summary of Disbursements to Creditors:
                                                                      Claim           Principal                Interest
                                                                    Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $459,818.69               $0.00                  $0.00
       Mortgage Arrearage                                        $4,634.25           $4,634.25                  $0.00
       Debt Secured by Vehicle                                  $21,707.29               $0.00                  $0.00
       All Other Secured                                             $0.00               $0.00                  $0.00
 TOTAL SECURED:                                                $486,160.23           $4,634.25                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                      $0.00                 $0.00               $0.00
        All Other Priority                                            $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                      $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                    $42,774.01         $20,976.00                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-39258        Doc 60      Filed 10/30/18     Entered 10/30/18 14:40:48            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $2,097.99
         Disbursements to Creditors                            $25,610.25

 TOTAL DISBURSEMENTS :                                                                     $27,708.24


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
